Citation Nr: 0019877	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  94-20 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Barbara J. Cook


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel



INTRODUCTION

The veteran served on active duty from September 1943 to 
April 1946.  He died in March 1991.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1993, 
from the Winston-Salem, North Carolina, Regional Office (RO) 
of the Department of Veterans Affairs (VA).


REMAND

The appellant's claim for service connection for the cause of 
the veteran's death was denied in a Board decision dated in 
November 1996.  On appeal the United States Court of Veterans 
Appeals (Court) vacated the Board's decision and remanded the 
case to the Board for compliance with the instructions in a 
Joint Motion for Remand filed by both the appellant and the 
Secretary of VA.  The Court directed the Board to remand the 
claim to the RO and to instruct the RO to request information 
regarding the veteran's claimed exposure to mustard gas.  The 
appellant, the veteran's widow, contends that the cause of 
the veteran's death is attributable to his military service 
and should be service connected.  Specifically, she avers 
that the veteran was exposed to blistering agents during 
mustard gas testing in the military, that he was treated in 
service for pneumonia caused by that exposure, and that 
exposure eventually caused chronic obstructive pulmonary 
disease or emphysema which was a significant condition 
contributing to the veteran's demise.  The Board remanded the 
claim in September 1998.  

The Court pointed out that prior to the early 1950's, 
information about a person's participation in any kind of 
testing by the Army was placed in the individual's service 
medical records.  Since the 1950's, the records for testing 
for "medical volunteers" have been compiled in different 
formats and stored in a number of locations.  The Court 
ordered that further development include a request for 
information regarding testing of "medical volunteers".  

In October 1998 the RO produced a new request for information 
regarding the veteran, addressed as requested by the Court, 
to Commander, U.S. Army Chemical and Biological Defense 
Agency, Attn:  AMSCB-CIH, Aberdeen Proving Ground, MD 21010-
5423.  The RO did not, however, make any mention of the 
veteran as a possible "medical volunteer".  The Board notes 
that the appellant has a right to compliance with remand 
orders, and where remand orders are not complied with the 
Board errs in failing to assure compliance.  

The appellant's principal contention is that the veteran was 
exposed to mustard gas during experiments soon after he 
entered service and that such exposure caused emphysema or 
chronic obstructive pulmonary disease, a contributory cause 
of death.  In support of that assertion she has produced an 
October 1943 diary entry by the veteran stating that it was 
his first time in a gas chamber.  

In a document dated May 9, 2000, the appellant's 
representative refers to a statement by a private physician, 
Dr. Daughtridge, dated June 25, 1999, and purportedly 
received by the RO on July 2, 1999.  The appellant's 
representative claims that Dr. Daughtridge stated that it was 
more likely than not that the veteran was exposed to a 
noxious gas or gases during service.  This statement is not 
contained within the claims folder.

Therefore, this claim is REMANDED for the following:

1.  The RO should identify the veteran as 
a possible "medical volunteer" and 
should again request information 
regarding the veteran's claimed exposure 
to mustard gas from:  

Commander
U.S. Army Chemical and Biological Defense 
Agency
Attn:  AMSCB-CIH
Aberdeen Proving Ground, MD 21010-5423.

2.  The RO should request a copy of Dr. 
Daughtridge's statement of June 25, 1999, 
referred to by the appellant's 
representative and associate it with the 
claims folder.

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner. 

Upon completion of the above described item the RO should 
reconsider the appellant's claim for service connection for 
the cause of the veteran's death.  If the result remains 
adverse she and her representative should be provided a 
supplemental statement of the case and adequate time to 
respond.  The claim should then be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




